DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/896,783, filed on June 9, 2020.

Oath/Declaration
Oath/Declaration as filed on June 9, 2020 is noted by the Examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  
The claim recites limitation “wherein i=1, 2, …” tenth line of the claim, but it is unclear as to exactly what i in the limitation is referring to.  Therefore Examiner suggests the limitation “wherein i=1, 2, …” recited in the tenth line of the claim 14 should be amended, without adding new matter, in a manner that clarifies more specifically as to what “i” actually is referring to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the limitation “a thickness that allows an optical path of the detection light in the optical structure satisfies a first preset condition” recited in eighth and ninth lines of the claim is indefinite, because it is unclear as to exactly what the thickness allows.  Accordingly, any claims dependent on claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
In addition, claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the limitation “a thickness that allows an optical path of the –numbered detection sub-light in the optical structure satisfies a second preset condition” recited in sixth and seventh lines of the claim is indefinite, because it is unclear as to exactly what the thickness allows.  Accordingly, any claims dependent on claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., U.S. Patent Application Publication 2020/0119108 A1 (hereinafter Park I), in view of Smith et al., U.S. Patent Application Publication 2019/0138154 A1 (hereinafter Smith).
Regarding claim 1, Park I teaches a display panel (1000 FIGS. 1-2, and 5, paragraph[0068] of Park I teaches referring to FIG. 2, the organic light emitting display device 1000 may include a fingerprint sensor 100, a slit pattern layer 200, a circuit element layer 300, and a light emitting element layer 400), comprising: 
an array substrate and (110 FIGS. 1-2, and 5, paragraph[0068] of Park I teaches in FIG. 2, one transistor and one photodiode are shown for convenience of explanation; the photodiode PD may be connected to two or more transistors; and the fingerprint sensor 100 including the photodiode PD and the transistor TFT may be provided on a substrate 110 and/or may include a portion of the substrate 110) a protective cover, disposed oppositely, wherein the protective cover is located at a light exiting side of the array substrate (EC1 FIGS. 1-2, and 5, paragraph[0068] of Park I teaches an encapsulation layer TFE may be provided on the second electrode EL2; the encapsulation layer TFE may be of a single layer or may include multiple layers; in one embodiment, the encapsulation layer TFE may include a first encapsulation layer EC1, a second encapsulation layer EC2, and a third encapsulation layer EC3; the encapsulation layers EC1 to EC3 may be made of at least an organic material and/or at least an inorganic material; the encapsulation layer EC3 as an uppermost/outermost layer may be made of an inorganic material; and in some embodiments, the first encapsulation layer EC1 may be made of the inorganic material, the second encapsulation layer EC2 may be made of an organic material, and the third encapsulation layer EC3 may be made of the/an inorganic material); 
a fingerprint identification circuit, located at a side of the array substrate facing away or toward the protective cover, wherein the fingerprint identification circuit is configured to receive detection light and perform a fingerprint detection according to the detection light; and (100 FIGS. 1-2, and 5, paragraph[0068] of Park I teaches referring to FIG. 2, the organic light emitting display device 1000 may include a fingerprint sensor 100, a slit pattern layer 200, a circuit element layer 300, and a light emitting element layer 400, and See also at least paragraphs[0069]-[0070] of Park I (i.e., Park I at least teaches a display device with a fingerprint sensor facing toward a first encapsulation layer and having photodiodes that each include a light receiver for detecting reflected light, from a fingerprint, that is emitted from a light emitting layer of the display device)); but does not expressly teach an optical structure, located at a side of the protective cover facing away from the array substrate, wherein the optical structure is configured to increase a reflection amount of the detection light received by the fingerprint identification circuit.
However, Smith teaches an optical structure, located at a side of the protective cover facing away from the array substrate, wherein the optical structure is configured to increase a reflection amount of the detection light received by the fingerprint identification circuit (412 FIGS. 1, 4A, 6-8, and 9A-9D, paragraph[0051] of Smith teaches therefore, it is desirable to inject light directly into the edge of the cover glass, where these extra films are not present; once the light has been injected into the glass, primarily at small angles relative to the glass surface, the light can propagate by total internal reflection a long distance within the cover glass toward the sensing region where the finger or other object to be detected (which may be above or outside the display area) may be located, as long as the lower surface of the cover glass is in contact only with layers that have an index of refraction less than that of the cover glass; and this difference in index of refraction is related to the amount of light confined to the cover glass by total internal reflection, with a larger difference in refractive indexes confining a greater amount of light to the cover glass by total internal reflection, and thus increasing the amount of light that may be provided to the sensing region, and See also at least paragraphs[0034]-[0035], [0048], [0052]-[0053], [0062], [0065], and [0073] of Smith (i.e., Smith at least teaches an input device with a cover layer having a greater refractive index than an adjacent lower layer thereby confining a greater amount of light to the cover layer by total internal reflection, and thus increasing the amount of light provided in a sensing region of a sensor included in the input device)).
Furthermore, Park I and Smith are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device for suitably sensing a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Park I based on Smith to have an optical structure, located at a side of the protective cover facing away from the array substrate, wherein the optical structure is configured to increase a reflection amount of the detection light received by the fingerprint Smith is to suitably capture an image of a fingerprint proximate to a cover glass of an input device (paragraphs[0009], and [0062]-[0063] of Smith).
Regarding claim 2, Park I and Smith teach the display panel according to claim 1, wherein a refractive index of the optical structure is greater than a refractive index of the protective cover (FIGS. 1, 4A, 6-8, and 9A-9D, paragraph[0062] of Smith teaches FIGS. 9A-9D depict additional embodiments of input device 400 having different device layer configurations; in FIGS. 9A-9D, input device 400 includes a transparent cover layer (also referred to as “cover glass” or “cover layer”) 412 made of a material having a refractive index n1; the top surface 416 of the transparent cover layer provides an input surface for a finger; material layer (also referred to as “inner layer”) 420 comprising a film or layer made of a material having a refractive index n2 is provided below a bottom surface of the cover layer 412; the inner layer 420 may interface with the bottom surface of the cover layer, and the refractive index n1 of the cover layer 412 may be greater than both the refractive index n2 of the inner layer 420 and the refractive index n3 of air or another material that interfaces with the top surface 416 of the cover layer 412; this allows light injected by the light source 430 to be confined within the cover layer via total internal reflection; as shown, light source 430 is located below the cover glass 412 and directs light towards a reflective surface 450 proximal to the edge of the cover glass 412, which reflects light into the cover glass 412 at desired angle or range of angles; and an area 418 in the peripheral portion or proximal to the edge of the cover glass 412 is free of the inner layer 420 to allow for light emitted by the light source 430 to be injected into the cover glass 412 around the inner layer 420, and See also at least paragraphs[0034]-[0035], [0048], [0051]-[0053], [0065], and [0073] of Smith (i.e., Smith at least teaches an input device with a cover layer having a greater refractive index than an adjacent lower layer thereby confining a greater amount of light to the cover layer by total internal reflection, and thus increasing the amount of light provided in a sensing region of a sensor included in the input device)).  
Regarding claim 3, Park I and Smith teach the display panel according to claim 2, wherein the optical structure has a single layer structure or a multi-layer structure (FIGS. 1, 4A, 6-8, and 9A-9D, paragraph[0053] of Smith teaches FIG. 4A shows an embodiment of an input device stack-up 400 including a transparent cover layer (also referred to as “cover glass” or “cover layer”) 412 and a material layer 420 disposed below, and directly contacting, the bottom surface 414 of cover glass 412; in the embodiment of FIG. 4A, material layer (also referred to as “low-index layer”) 420 is made of a material having an index of refraction (n2) that is less an index of refraction (n1) of the cover glass 412 (i.e., n1> n2); in certain embodiments, a portion of the material layer 420 may include an inked portion 423 proximal to the end 421 of the material layer 420; inked portion 423 may include a coating of ink or a colored film located on the top or bottom surface of material layer 420; inked portion 423 may be referred to herein as “ink layer” or “inked layer.”; as shown, cover glass 412 extends past an end 421 of material layer 420 to define a region 418 of the cover glass 420 under which material layer 420 is not present; a light source 430 is positioned or disposed below the bottom surface 414 of cover glass 412, and in the embodiment of FIG. 4A, also below material layer 420; in various embodiments, a reflector arrangement is provided to direct light from the light source 430 (e.g., LED or other light source emitting in the visible or infrared or other wavelength ranges as desired) into the cover glass 412 at an appropriate angle, or range of angles, so that at least a portion of the light injected into the cover glass propagates within the cover glass 412 due to total internal reflection; according to the embodiment shown in FIG. 4A, the reflector arrangement includes a light injection component 440 and a reflecting surface 450; and light injection component 440 may be referred to herein as “entry glass,” but it should be understood that light injection component 440 may include optically transparent materials other than glass, and See also at least paragraphs[0034]-[0035], [0048], [0051]-[0052], [0062], [0065], and [0073] of Smith (i.e., Smith at least teaches an input device with a cover layer having a greater refractive index than an adjacent lower layer thereby confining a greater amount of light to the cover layer by total internal reflection, and thus increasing the amount of light provided in a sensing region of a sensor included in the input device)).  
Regarding claim 17, Park I and Smith teach the display panel according to claim 1, wherein the detection light is invisible light structure (FIGS. 1, 4A, 6-8, and 9A-9D, paragraph[0036] of Smith teaches for example, the input device 100 may use optical sensing techniques where one or more sensing elements detect light from the sensing region; the detected light may be reflected from the input object, transmitted through the input object, emitted by input object, or some combination thereof; the detected light may be in the visible or invisible spectrum (such as infrared or ultraviolet light); example optical sensing elements include photodiodes, CMOS image sensor arrays, CCD arrays, thin-film detectors, and other suitable photosensors sensitive to light in wavelength(s) of interest; and active illumination may be used to provide light to the sensing region, and reflections from the sensing region in the illumination wavelength(s) may be detected to determine input information corresponding to the input object, and See also at least paragraph[0073] of Smith (i.e., Smith at least teaches an input device having sensing elements that detect invisible light from a sensing region)).  
Regarding claim 18, Park I and Smith teach the display panel according to claim 17, wherein the invisible light is infrared light or microwave (FIGS. 1, 4A, 6-8, and 9A-9D, paragraph[0036] of Smith teaches for example, the input device 100 may use optical sensing techniques where one or more sensing elements detect light from the sensing region; the detected light may be reflected from the input object, transmitted through the input object, emitted by input object, or some combination thereof; the detected light may be in the visible or invisible spectrum (such as infrared or ultraviolet light); example optical sensing elements include photodiodes, CMOS image sensor arrays, CCD arrays, thin-film detectors, and other suitable photosensors sensitive to light in wavelength(s) of interest; and active illumination may be used to provide light to the sensing region, and reflections from the sensing region in the illumination wavelength(s) may be detected to determine input information corresponding to the input object, and See also at least paragraph[0073] of Smith (i.e., Smith at least teaches an input device having sensing elements that detect invisible light from a sensing region)).
Regarding claim 20, Park I teaches a display device, comprising: a display panel (1000 FIGS. 1-2, and 5, paragraph[0068] of Park I teaches referring to FIG. 2, the organic light emitting display device 1000 may include a fingerprint sensor 100, a slit pattern layer 200, a circuit element layer 300, and a light emitting element layer 400, and See also at least paragraph[0162] of Park I (i.e., Park I at least teaches a light emitting display device that is applied to a cellular phone, smart phone, smart pad, or personal digital assistant)), comprising: 
(110 FIGS. 1-2, and 5, paragraph[0068] of Park I teaches in FIG. 2, one transistor and one photodiode are shown for convenience of explanation; the photodiode PD may be connected to two or more transistors; and the fingerprint sensor 100 including the photodiode PD and the transistor TFT may be provided on a substrate 110 and/or may include a portion of the substrate 110) a protective cover, disposed oppositely, wherein the protective cover is located at a light exiting side of the array substrate (EC1 FIGS. 1-2, and 5, paragraph[0068] of Park I teaches an encapsulation layer TFE may be provided on the second electrode EL2; the encapsulation layer TFE may be of a single layer or may include multiple layers; in one embodiment, the encapsulation layer TFE may include a first encapsulation layer EC1, a second encapsulation layer EC2, and a third encapsulation layer EC3; the encapsulation layers EC1 to EC3 may be made of at least an organic material and/or at least an inorganic material; the encapsulation layer EC3 as an uppermost/outermost layer may be made of an inorganic material; and in some embodiments, the first encapsulation layer EC1 may be made of the inorganic material, the second encapsulation layer EC2 may be made of an organic material, and the third encapsulation layer EC3 may be made of the/an inorganic material); 
a fingerprint identification circuit, located at a side of the array substrate facing away or toward the protective cover, wherein the fingerprint identification circuit is configured to receive detection light and perform a fingerprint detection according to the detection light; and (100 FIGS. 1-2, and 5, paragraph[0068] of Park I teaches referring to FIG. 2, the organic light emitting display device 1000 may include a fingerprint sensor 100, a slit pattern layer 200, a circuit element layer 300, and a light emitting element layer 400, and See also at least paragraphs[0069]-[0070] of Park I (i.e., Park I at least teaches a display device with a fingerprint sensor facing toward a first encapsulation layer and having photodiodes that each include a light receiver for detecting reflected light, from a fingerprint, that is emitted from a light emitting layer of the display device)); but does not expressly teach an optical structure, located at a side of the protective cover facing away from the array substrate, wherein the optical structure is configured to increase a reflection amount of the detection light received by the fingerprint identification circuit.
However, Smith teaches an optical structure, located at a side of the protective cover facing away from the array substrate, wherein the optical structure is configured to increase a reflection amount of the detection light received by the fingerprint identification circuit (412 FIGS. 1, 4A, 6-8, and 9A-9D, paragraph[0051] of Smith teaches therefore, it is desirable to inject light directly into the edge of the cover glass, where these extra films are not present; once the light has been injected into the glass, primarily at small angles relative to the glass surface, the light can propagate by total internal reflection a long distance within the cover glass toward the sensing region where the finger or other object to be detected (which may be above or outside the display area) may be located, as long as the lower surface of the cover glass is in contact only with layers that have an index of refraction less than that of the cover glass; and this difference in index of refraction is related to the amount of light confined to the cover glass by total internal reflection, with a larger difference in refractive indexes confining a greater amount of light to the cover glass by total internal reflection, and thus increasing the amount of light that may be provided to the sensing region, and See also at least paragraphs[0034]-[0035], [0048], [0052]-[0053], [0062], [0065], and [0073] of Smith (i.e., Smith at least teaches an input device with a cover layer having a greater refractive index than an adjacent lower layer thereby confining a greater amount of light to the cover layer by total internal reflection, and thus increasing the amount of light provided in a sensing region of a sensor included in the input device)).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park I, in Smith, and Yang, U.S. Patent Application Publication 2020/0042766 A1 (hereinafter Yang).
Regarding claim 19, Park I teaches the display panel according to claim 1, further comprising; but do not expressly teach a color film substrate located at a side of the array substrate facing toward the protective cover, wherein: the array substrate further includes gate lines and data lines, arranged across each other to define areas for configuring display pixels.
However, Yang teaches a color film substrate located at a side of the array substrate facing toward the protective cover pixels (1 FIGS. 2-5, paragraph[0053] of Yang teaches FIG. 3 is a schematic structural diagram illustrating the array substrate 3 and the color film substrate 1 of the display screen 100 illustrated in FIG. 2 according to Embodiment 1 of the present disclosure, FIG. 4 is a schematic diagram illustrating projections of a display circuit layer 32 and a recognition circuit layer 33 of the array substrate 3 illustrated in FIG. 3 on a first base material 31, and FIG. 5 is a schematic diagram illustrating partial structure of one sub-pixel of FIG. 4, and See also at least paragraphs[0052] and [0079] of Yang (i.e., Smith at least teaches a display screen having a color substrate that is on a first base material and is facing a cover plate configured to protect internal components of the display screen )), wherein: the array substrate further includes gate lines and data lines, arranged across each other to define areas for configuring display pixels (321, 322 FIGS. 2-5, paragraph[0055] of Yang teaches the display circuit layer 32 includes multiple gate lines 321, multiple data lines 322 and multiple thin-film transistors (TFT) 323; the expression “multiple” referred to herein means “two” or “more than two”; the multiple gate lines 321 and the multiple data lines 322 are crossed and insulated from each other; projections of the multiple gate lines 321 on the first base material 31 and projections of the multiple data lines 322 on the first base material 31 define multiple sub-pixel projection areas 320; the multiple sub-pixel projection areas 320 are arranged in an array; and each of the projections of the multiple TFTs 323 on the first base material 31 falls into a corresponding area of multiple sub-pixel projection areas 320, and See also at least paragraphs[0053], [0054], an d[0059] of Yang (i.e., Smith at least teaches multiple gate lines and data lines on a first base material and defining multiple sub-pixel projection areas for sub-pixels in a display area of a display screen)).  
Furthermore, Park I, Smith, Yang are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device for suitably sensing a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Park I based on Smith and Yang to have a color film substrate located at a side of the array substrate facing toward the protective cover, wherein: the array substrate further includes gate lines and data lines, arranged across each other to define areas for configuring display pixels.  One reason for the modification as taught by Yang is to have a display screen with an array substrate that includes at least a recognition circuit layer having photoelectric sensors for sensing light carrying user fingerprint information (paragraphs[0053]-[0056] of Yang).

Potentially Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base  claims 5-12, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and applicable objection(s) indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 5-12 and 14-16 the prior art references of record do not teach the combination of all element limitations as presently claimed.  















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621